Advisory Opinion by Mr. Justice Yantis. To the Illinois Emergency Relief Commission: Pursuant to your request for an Advisory Opinion, based upon the attached statement of facts submitted by you in the matter of the claim of James O. Worthey vs. Illinois Emergency Relief Commission, the following Opinion is rendered, based upon the aforementioned statement: It appears that James 0. Worthey was employed as a night cook in the shelter at 1210 S. Morgan Street, Chicago, Illinois, and that this shelter was operated by your commission; further, that while preparing a meal for the relief recipients, Mr. Worthey started an electrical grinder to grind a peck of onions; that in doing so his left hand became entangled in the blades of the grinder and as a result, the four fingers of the hand were severely cut and torn. He was rushed to the Cook County Hospital where surgical aid was given. Prom the accident and the resulting surgery, it appears that Mr. Worthey’s index finger was amputated in the distal third of the middle joint and the second, third and little fingers were amputated at the middle joints, and that said employee has lost the industrial use of these four fingers, and that there is considerable wasting of the muscles of the forearm due to the amputation of these fingers. It further appears that the X-ray pictures and hospital reports; of this case were shown to Anton Johannsen and Joseph L. Lisack, of the Industrial Commission, and that they have indicated their opinion that the employee has lost the industrial use of the four fingers in question". It further appears that claimant had been employed at the shelter since the 19th day of January, 1934. The accident in question occurred on the 30th day of October, 1934. He was paid for his services at the rate of $5.00 per week and maintenance at the rate of $9.00 per month, making his total rate of pay $29.00 per month. Immediate notice of the accident was apparently had by the commission and a demand for compensation was made within six months after the accident. In the course of his employment sharp-edged tools and electrically-driven motors which operated grinders, meat-slicers, etc. were used, and it is apparent that the accident arose out of and in the course of plaintiff’s employment, and that the accident in question is compensable under the terms of the Workmen’s Compensation Act. While claimant has filed a petition in the Court of Claims, entitled James O. Worthey vs. State of Illinois, C. of C., No. 2536, your statement is noted that he is not asking for temporary total disability, and that he and his attorney have agreed to dismiss said case upon payment of Seven Hundred ($700.00) Dollars in full compensation for all rights incident to said injury. Under the provisions of Sub-sections 2, 3, 4 and 5 of Section 8, Illinois Workmen’s Compensation Act, claimant would be entitled to compensation for specific loss of the four fingers described, in an amount not less than the sum which he and his attorney offer to accept, and a settlement in the sum of Seven Hundred ($700.00) Dollars by the commission is fully warranted and justified. We are therefore of the opinion that claimant should receive settlement on said claim from the Illinois Emergency Belief Commission in the sum of Seven Hundred ($700.00), and that such settlement should be subject to the following conditions, to-wit: 1. That the case of James O. Worthey vs. State of Illinois, Court of Claims No. 2536, now pending in this court should be dismissed. 2. That payment of the above compensation shall be made by the Illinois Emergency Belief Commission out of any funds held by it and allocated for the payment of such claims.